DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,931,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “converting a negative of the error component to a digital error signal; and summing the first digital signal and the digital error signal; and outputting a digital output signal corresponding to the analog input signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 9 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second summation circuit configured to receive the first digital signal and the second digital signal, and output a digital output signal corresponding to the analog input signal at an output terminal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 14 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second ADC circuit configured to convert an output of the first summation circuit to a second digital signal; and a digital filter coupled to receive the second digital signal output by the second ADC circuit, wherein the digital filter has a digital filter function matching the noise transfer function to remove harmonic distortion from the first digital signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-1807. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845